Citation Nr: 0821659	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-38 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for the status post laminectomies and arthrodesis 
with residuals, to include a history of herniated nucleus 
pulposus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.  

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision by the United 
States Department of Veterans Affairs (VA), Regional Office 
(RO) in Waco, Texas, which assigned a 40 percent rating to 
the service-connected status post laminectomies and 
arthrodesis with severe residuals, to include a history of 
herniated nucleus pulposus.

Subsequent to this rating decision, the RO has assigned 
separate ratings based on radiculopathy that the veteran 
experiences in his left and right legs.  By rating decision 
dated in April 2005, service connection for right lower 
extremity radiculopathy was granted and a 10 percent rating 
was assigned from September 16, 2003.  By rating decision 
dated January 2008, service connection for left lower 
extremity radiculopathy was granted and a 20 percent rating 
was assigned from March 2, 2007.  The veteran was notified of 
these decisions and he did not file a notice of disagreement 
or perfect an appeal.  Thus, the Board does not have 
jurisdiction of these issues and these issues are not before 
the Board for appellate consideration.  See 38 C.F.R. § 
20.200 (2007).  

In June 2005, the veteran had a hearing before a Decision 
Review Officer at the RO and a transcript of that hearing has 
been associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran asserts that he is entitled to a higher rating 
for the service-connected status post laminectomies and 
arthrodesis with severe residuals, to include a history of 
herniated nucleus pulposus.  He has also asserted that the 
service-connected back disability has interfered with his 
ability to be employed.  See the statements dated in 
September 2003 and January 2006.  There is evidence of record 
which supports this contention.  In the November 2007 VA 
examination report and February 2008 addendum report, the 
veteran stated that he was not able to work as a locomotive 
engineer.  He was advised by surgeons that his back would not 
be able to tolerate the jarring motions of the engineering 
work.  In a December 2006 statement, the veteran's former 
employer, B. Railway, indicated that the veteran terminated 
his employment due to disability in February 2001.  In an 
October 2005 statement, Dr. J.K. opined that the veteran had 
a chronic debilitating back that does not allow the veteran 
to do any progressive work.  Dr. J.K. stated that the veteran 
continued to have pain and he required the interval use of 
narcotics for relief of his discomfort.  Dr. J.K. did not 
anticipate that the veteran would return to any gainful 
employment or productive work.  

In the December 2005 and February 2008 Supplemental 
Statements of the Case, the RO stated that the case did not 
warrant an extraschedular evaluation because "there is no 
evidence that the current issue presents such an unusual 
disability case as to render impractical the application of 
the regular standards."  Accordingly, the RO did not refer 
the case to the Director of the Compensation and Pension 
Service for extraschedular consideration. 38 C.F.R. § 3.321 
(2007).  The Board disagrees with that finding.

The Board finds that the December 2006 employer's statement 
and the October 2005 medical opinion demonstrates that the 
veteran's back disability may present an exceptional or 
unusual disability picture which causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation) such that application of the regular 
schedular standards is rendered impracticable.  In light of 
this evidence, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are met, and this case 
must be referred to the Director of the Compensation and 
Pension Service for consideration of an extraschedular 
rating. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board must address a referral under 38 C.F.R. § 
3.321(b)(1) where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In the Board's opinion, such 
"circumstances" are present.  

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman holds 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the veteran was provided with a VCAA 
notice letter in September 2003.  The veteran was not 
provided with notice of the information or evidence necessary 
to substantiate the assignment of the degree of disability 
and the effective date of the disability pursuant to 
Dingess/Hartman and Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008) (notice on the crucial point regarding the 
effect that the worsening of the veteran's disability has had 
on his employment and daily life).  Thus, the Board finds 
that additional VCAA notice and readjudication of the claim 
is warranted.  The RO will have the opportunity to correct 
such deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence necessary to substantiate 
entitlement to an increased rating for the 
status post laminectomies and arthrodesis 
with residuals, to include a history of 
herniated nucleus pulposus, and 
entitlement to an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b).  The 
letter should include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App 473 
(2006) and Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008). 

2.  The case should be referred to the 
Director of the Compensation and Pension 
Service for consideration of an 
extraschedular rating for the back 
disability under the provisions of 38 
C.F.R. § 3.321(b)(1).  This action should 
be taken in light of the evidence of 
record, to particularly include the 
October 2005 medical opinion and the 
December 2006 employer's statement.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


